ALLEN, J.
1. A judgment for alimony rendered in an action solely for permanent alimony brought by the wife, which judgment is fully satisfied, does not bar an application for alimony pen-dente lite made by the wife for the purpose of obtaining funds with which to enable her to make a defense in a suit for divorce brought by the husband subsequent to the alimony suit instituted by the wife, where it appears that such wife has not sufficient means of her own to make a defense.
• 2. The granting or refusing of a motion for continuance rests in the sound discretion of the trial court.
3. The granting of a motion for alimony pendente lite in favor of the wife, of which notice is duly given to the attorney of record for the husband, in a divorce suit brought by the husband, the amount of said alimony granted not being under the facts excessive nor unreasonable, is not reversible because of the absence of the husband at the hearing upon the motion.
Judgment reversed.
Marshall, C. J., Day and Conn, JJ., concur.